DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. [Nishikawa hereinafter, US 2013/0092519].  Nishikawa discloses [in Fig. 1] an insert [24], including: 4U.S. National Stage Entry of PCT/US2018/056885Attorney Docket No. OETP109USMay 22, 2020 a radially outward facing surface [outward surface of 24]; and, a radially inward facing surface [inward surface of 24]; a circuit board [28] non-rotatably connected to the radially inward facing surface, the circuit board [28] including: at least one terminal [28A]; and, an indicator light [29]; and, a switch [26, 27] rotatably connected to the radially inward facing surface and including at least one pin [27A] fixed to and extending from a top surface of the switch [26, 27], the at least one pin [27A] arranged to contact the at least one terminal [28A]; and at least one finger [26A] extending in a first axial direction.

Allowable Subject Matter
Claims 1-19 are allowed.  In regard to claim 1, in combination with other limitations, the switch including at least one finger extending in a first axial direction into the opening and arranged to engage a snap ring of the fluid connection is neither disclosed nor suggested by the prior art.  In regard to claim 12, in combination with other limitations, the switch including at least one pin extending in a first axial direction, extending through the circuit board, and arranged to contact the at least one terminal is neither disclosed nor suggested by the prior art. 

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. In regard to claim 20, Applicant argues that Nishikawa discloses that the pin [27A] extends from a bottom surface of element [26] and not the top surface.  However, the Examiner notes that Nishikawa discloses [in Fig. 2] that the pin [27A] extends from the top surface of portion [27] of the switch [26,27].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833